Name: Commission Regulation (EC) No 886/94 of 21 April 1994 determining the extent to which applications lodged in April 1994 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/14 Official Journal of the European Communities 22. 4. 94 COMMISSION REGULATION (EC) No 886/94 of 21 April 1994 determining the extent to which applications lodged in April 1994 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech Republic and the Slovak Remiblic can be accented special conditions in respect of the period 1 April to 30 June 1994 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2697/93 of 30 September 1993 laying down detailed rules for the period 1 July 1993 to 30 June 1994 for the application of the import arrangements for fresh, chilled Dr frozen beef provided for in the Additional Protocols to the Association Agreements between the Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic ('), as amended by Regulation (EC) No 3558/93 (2), and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ) and (2) of Regulation (EEC) No 2697/93 fixes the quantity of fresh, chilled and frozen beef originating in Poland, Hungary, the Czech Republic and the Slovak Republic which may be imported under HAS ADOPTED THIS REGULATION : Article 1 Import licences shall be granted for the full quantities covered by applications submitted for the period 1 April to 30 June 1994 under the import arrangements referred to the Regulation (EEC) No 2697/93 . Article 2 This Regulation shall enter into force on 22 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 245, 1 . 10 . 1993, p . 75. (2) OJ No L 324, 24. 12. 1993, p . 38 .